UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1933



JASPER E. BOYKIN,

                                               Plaintiff - Appellant,

          versus


ALLSTATE INSURANCE COMPANY; ALLSTATE LIFE IN-
SURANCE COMPANY; ALLSTATE INDEMNITY COMPANY;
ALLSTATE ENTERPRISES, INCORPORATED; NATIONAL
EMBLEM INSURANCE COMPANY,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-97-686-3-17)


Submitted:   January 21, 1999              Decided:   February 3, 1999


Before LUTTIG, MOTZ, and KING,* Circuit Judges.


Affirmed by unpublished per curiam opinion.




     *
       Judge King did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Jasper E. Boykin, Appellant Pro Se.     Thomas C. Salane, TURNER,
PADGET, GRAHAM & LANEY, P.A., Columbia, South Carolina; Frederick
Scott Rhine, GESSLER, HUGHES & SOCOL, LTD., Chicago, Illinois, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jasper E. Boykin appeals from the district court’s orders

denying his motions to vacate a settlement and for reconsideration.

Our review of the record and the district court’s opinion discloses

no reversible error and no abuse of discretion.    Accordingly, we

affirm on the reasoning of the district court.   See Boykin v. All-

state Ins. Co., No. CA-97-686-3-17 (D.S.C. May 26 & June 2, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2